DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Nonstatutory Double Patenting Claim Rejections for claims 10-15 has been withdrawn with respect to the Terminal Disclaimer filed on December 10, 2021. 
     Applicant argued that claims 10 should not invoke 35 U.S.C. 112, sixth paragraph, Examiner disagrees with applicant's argument because with respect to Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011), 
“a control unit” in claim 10 is treated in accordance with 112(f) because the associated function is modified by a word that serves as generic placeholder (i.e., the claim uses a term that is substitute for "means”). If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 10-15 are allowed.
     The closest prior art, namely, Mukai’932 (US 2013/0057932) does not teach “the controller that includes a low speed mode selection unit that is configured to select a transport of the document at a low speed and configured to be set to one of an ON-state and an OFF-state by the user, the setting of the ON-state and the OFF-state, and so changing to the low speed that is lower than a transport speed associated with the reading mode selected, being independent of the reading mode associated with the instructions provided to the reading device to read the image of the document from the reading instruction unit; a user interface that is provided in the upper unit and indicates a state which is under the low speed mode when the low speed mode selection unit is set to the ON-state by user; and the controller that generates image data of the image read by the reading device with the resolution, the controller changes the transport speed to a low speed, without changing the resolution, when the reading of the document is instructed in a 2of7Application No. 17/087331Amendment "A" dated December 10, 2021Reply to Non-Final Office Action dated September 15, 2021.condition that the low speed mode selection unit is in the ON-state, the low speed being less than the transport speed according to the resolution associated with the reading mode, wherein at least one of the transport speeds changes to the low speed in a condition that the low speed mode selection unit is in the ON-state.” along with all the other limitations as required by independent claim 1.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674